 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SEILA MADARIAGA and CHRISTINA                     No. 2:20-cv-02141-TLN-AC
      MADARIAGA,
12
                         Plaintiffs,
13                                                      ORDER
             v.
14
      FREEDOM MORTGAGE & TRUSTEE
15    CORPS,
16                       Defendant.
17

18          Plaintiffs Seila Madariaga and Christina Madariaga (collectively, “Plaintiffs”) are

19   proceeding in this action pro se. The matter was referred to a United States Magistrate Judge

20   pursuant to Local Rule 302(c)(21).

21          On January 13, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiffs and which contained notice to that any objections to the findings

23   and recommendations were to be filed within twenty-one days. (ECF No. 14.) Plaintiffs have not

24   filed objections to the findings and recommendations.

25          Although it appears from the file that Plaintiffs’ copy of the findings and

26   recommendations was returned, Plaintiffs were properly served. It is Plaintiffs’ responsibility to

27   keep the Court apprised of their current addresses at all times. Pursuant to Local Rule 182(f),

28   service of documents at the record address of the party is fully effective. E.D. Cal. L.R. 182(f).
                                                       1
 1          The Court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 4          The Court has reviewed the file and finds the findings and recommendations to be
 5   supported by the record and by the magistrate judge’s analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The Findings and Recommendations filed January 13, 2021 (ECF No. 14), are
 8   ADOPTED IN FULL; and
 9          2. This action is DISMISSED without prejudice for lack of prosecution and for failure to
10   comply with the Court’s order. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
11          IT IS SO ORDERED.
12   DATED: April 26, 2021
13

14

15                                                         Troy L. Nunley
                                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
